EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Adams on November 5, 2021.

The application has been amended as follows: 
Claim 1, entire last 6 lines: two “wherein” clauses (starting from “wherein the oligonucleotide can” to “the base sequence of SEQ ID No.1.”) have been replaced with “wherein the oligonucleotide is selected from SEQ ID Nos:11, 15, and 16.”.
Claim 4 has been cancelled.
Claim 6 has been cancelled. 
Claim 14, line 2: “or prevention” has been deleted.
Claim 15, line 2: “or prevention” has been deleted.
Claim 16, lines 2-3: “and the oligonucleotide comprises the base sequence of SEQ ID No. 11, 15, or 16” has been deleted. 
Claim 17, line 3: “and” has been replaced with “wherein the inhibitor is”.
Claim 19, line 1: “or preventing” has been deleted.
Claim 20, line 1: “or preventing” has been deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The outstanding rejections in the last Office action mailed on September 17, 2021 pertain to obviousness of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   Conclusion
Claims 1 and 9-20 are allowed.
Claims 4 and 6 are cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635